
	

113 HR 5317 IH: P.J.’s Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5317
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Jeffries (for himself and Mr. Capuano) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To make the acquisition, installation, and maintenance of security cameras, safety lighting, and
			 building locking mechanisms in public housing an eligible activity under
			 community development block grant program.
	
	
		1.Short titleThis Act may be cited as the P.J.’s Act.
		2.Eligible activitiesSection 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) is amended—
			(1)by redesignating paragraphs (16) through (28) as paragraphs (17) through (29), respectively; and
			(2)by inserting after paragraph (15) the following new paragraph:
				
					(16) the acquisition, installation, and maintenance of security cameras, safety lighting, and building
			 locking mechanisms in public housing (as such term is defined in section
			 3(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1)));.
			
